In a proceeding pursuant to Social Services Law § 384-b, the petitioner appeals from an order of the Family Court, Dutchess County (Brands, J.), dated July 31, 2001, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
In a proceeding to terminate parental rights based on permanent neglect, the agency must, as a threshold matter, estab*575lish that it made diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136; Matter of Sheila G., 61 NY2d 368, 371; Matter of Chimere C., 259 AD2d 615). In addition, those efforts must be tailored to the needs of the individual situation (see Matter of Alex LL., 270 AD2d 523).
The determination of the Family Court, which had the opportunity to see and hear the witnesses, should not be disturbed absent a showing that it is unsupported by the record (see Salvati v Salvati, 221 AD2d 541). The record supports the Family Court’s determination that the petitioner failed to undertake diligent efforts to strengthen familial ties before seeking to terminate the respondent’s parental rights (see Matter of Sheila G., supra; Matter of Little Flower Children’s Servs. [John Edward M. Hymes W.] v Selena Maria W., 253 AD2d 556, 557; Matter of Alex LL., supra; Matter of Jesus JJ., 223 AD2d 955). In particular, the agency failed to tailor its efforts to the needs of this particular parent and child (see Matter of Alex LL., supra; Matter of Jesus JJ., supra; Matter of Jessica UU., 174 AD2d 98). O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.